Case 2:19-cv-06338-SVW-JEM Document 105 Filed 07/20/21 Page 1 of 2 Page ID #:5804


     1   Mohammad Tajsar (SBN 280152)
         mtajsar@aclusocal.org
     2   ACLU Foundation of Southern California
         1313 West 8th Street
     3   Los Angeles, CA 90017
     4   Telephone: (213) 977-9500
         Facsimile: (213) 977-5297
     5
         R. Alexander Pilmer (SBN 166196)
     6   Alexander.pilmer@kirkland.com
         Kirkland & Ellis LLP
     7   333 S. Hope Street, Suite 2900
     8   Los Angeles, CA 90017
         Telephone: (213) 680-8405
     9   Facsimile: (213) 680-8500
    10   Counsel for Plaintiffs
    11
    12
    13             UNITED STATES DISTRICT COURT FOR THE
    14
                       CENTRAL DISTRICT OF CALIFORNIA
    15
    16   NORA PHILLIPS; ERIKA PINHEIRO; CASE NO. 2:19-cv-06338
    17   and NATHANIEL DENNISON;
                                        PLAINTIFFS’ NOTICE OF
    18                                  APPEAL
              Plaintiffs,
    19   v.
    20   UNITED STATES CUSTOMS AND
    21   BORDER PROTECTION; MARK
         MORGAN; UNITED STATES
    22
         IMMIGRATION AND CUSTOMS
    23   ENFORCEMENT; MATTHEW
         ALBENCE; FEDERAL BUREAU OF
    24
         INVESTIGATION; and
    25   CHRISTOPHER WRAY.
    26         Defendants
    27
    28
Case 2:19-cv-06338-SVW-JEM Document 105 Filed 07/20/21 Page 2 of 2 Page ID #:5805


     1         PLEASE TAKE NOTICE that Plaintiffs Nora Phillips, Erika Pinheiro, and
     2   Nathaniel Dennison (“Plaintiffs”) hereby appeal the following order to the United
     3   States Court of Appeals for the Ninth Circuit:
     4      1. U.S. District Judge Stephen V. Wilson’s June 22, 2021 Order Granting
     5         Defendants’ Motion for Summary Judgment [ECF No. 104]; attached hereto
     6         at Exhibit A.
     7
     8
     9
         DATED: July 20, 2021               Respectfully submitted,
    10
                                            By: /s/ Mohammad Tajsar
    11                                          Mohammad Tajsar
    12                                          Counsel for Plaintiffs

    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28


                                      PLAINTIFFS’ NOTICE OF APPEAL
                                                   1
